Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to request for continued examination filed 11/22/22.
Claims 1-15 and 17-21 are pending.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

The cited art cannot be seen to disclose or to suggest at least "receive a selection of a parameter in the second automation tool from a user, the selected parameter in the second automation tool to receive, as an input, a first automation tool output generated by the first automation tool; execute the first automation tool to generate the first automation tool output; and execute the second automation tool using the first automation tool output generated by the first automation tool as input in the selected parameter in the second automation tool to generate a second automation tool output." As discussed with the Examiner, at least the cited section of Stone does not describe a location to receive the retrieved data, unlike the claimed "selected parameter in the second automation tool to receive, as an input, a first automation tool output generated by the first automation tool.".

It is noted that Vaddi discloses receiving from a user (par. [0039] “the developer”) a selection of a parameter of the second automation tool (par. [0079] “input parameters”) to receive as input, output generated by the first automation tool (par. [0080] “correspondence between an output parameter … and an input parameter”). 
Stone appears to have been applied to address an interpretation of the previous limitation(s) in which the user interacts with the “second automation tool” to “select” the input parameters. In view of applicant’s response, further consideration of applicant’s pars. [0027]-[0030] (e.g. “received by the shared automation module 604”), [0034] (e.g. “the shared automation module 604 to execute the Sales Order Creation tool (first/from tool) … the Order Validation tool (second/to tool)”), [0022] (e.g. “a UI renderer which is … a standalone application”). this is no longer the understanding being used in addressing this claim. Instead, as indicated below, the language reciting “a selection of a parameter in the second automation tool” will be understood to indicate that the “parameter” is “in” the “automation tool” rather than the “selection”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-21are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receive a selection of a parameter in the second automation tool from a user”. This language could alternately be interpreted to indicate the “selection” occurs through the “second automation tool” or that the “parameter” is a parameter found “in” (i.e. a parameter of) the “second automation tool”. Accordingly the claim fails to particularly point out or distinctly claim the subject matter regarded as the invention.
For the purposes of this examination the claim will be treated as directed to selecting a “parameter of the second automation tool”. Appropriate correction is required.
Claims 2-11 and 21 depend from claim 1 and are rejected accordingly. 
Claim 12 recites language similar to claim 1 and is rejected/construed similarly.
Claims 13-15 and 17-18 depend from claim 12 and are rejected accordingly.
Claim 19 recites language similar to claim 1 and is rejected/construed similarly.
Claim 20 depends from claim 19 and is rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10, 12-15, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0301759 to Vaddi et al. (Vaddi).

Claim 1: Vaddi discloses a system comprising: 
a plurality of automation tools (e.g. Fig. 2, First Service Instance 206, Second Service Instance 208); and 
a shared automation module, coupled to the plurality of automation tools including: 
a computer processor (fig. 1, Processor 102); 
a computer memory, coupled to the computer processor, storing instructions (Fig. 1, Memory 104) that, when executed by the computer processor cause the shared automation module to: 
receive a selection of a first automation tool of the plurality of automation tools (par. [0058] “the developer may have provided the endpoints of the first service broker 210”); 
receive a selection of a second automation tool of the plurality of automation tools (par. [0058] “the developer may have provided the endpoints of the … second service broker 212”); 
execute the first automation tool to generate the first automation tool output (par. [0077] “the output parameters of the first service instance may be received”); 
receive a selection of a parameter in the second automation tool from a user, the selected parameter in the second automation tool to receive, as an input, a first automation tool output generated by the first automation tool (par. [0079] “input parameters … from the chaining instruction file”, par. [0039] “The chaining instruction 302 may be provided … by the developer”, also see fig. 3, 316 and 317); and 
execute the second automation tool using the first automation tool output generated by the first automation tool as input in the selected parameter in the second automation tool to generate a second automation tool output (par. [0078] “supplying the plurality of input parameters to the second service instance from the chaining instruction file”).

Claim 2: Vaddi discloses the system of claim 1, further comprising a common data store (par. [0078] “the chaining instruction file may be populated with the plurality of output parameters, and supplying the plurality of input parameters to the second service instance from the chaining instruction file”).

Claim 3: Vaddi discloses the system of claim 2, further comprising instructions to: 
store the first automation tool output at the common data store prior to execution of the second automation tool (par. [0078] “the chaining instruction file may be populated with the plurality of output parameters, and supplying the plurality of input parameters to the second service instance from the chaining instruction file”).

Claim 4: Vaddi discloses the system of claim 3, wherein execution of the second automation tool further comprises instructions to: 
retrieve the first automation tool output from the common data store (par. [0078] “the chaining instruction file may be populated with the plurality of output parameters”); 
input the first automation tool output to the second automation tool (par. [0078] “supplying the plurality of input parameters to the second service instance from the chaining instruction file”); and 
execute one or more scripts of the second automation tool with the input first automation tool output (par. [0079] “provision the second service instance”, par. [0057] “instances provisioned by the service broker are to be executed”, par. [0041] “the second service instance 208 is a PHP service instance”, par. [0029] “PHP … is a server-side scripting language”).

Claim 5: Vaddi discloses the system of claim 1, further comprising instructions to: 
receive a mapping of a first automation tool output parameter for the first automation tool output to a second automation tool input parameter of the second automation tool (par. [0048] “mapping of the output parameters and the input parameters”).

Claim 6: Vaddi discloses the system of claim 5, wherein execution of the second automation tool further comprises instructions to: 
input the first automation tool output for the first automation tool output parameter as input to the mapped second automation tool input parameter (par. [0078] “supplying the plurality of input parameters to the second service instance from the chaining instruction file”).

Claim 9: Vaddi discloses the system of claim 1, wherein execution of the second automation tool using the first automation tool output further comprises instructions to: 
configure the first automation tool output to a second automation tool input (par. [0078] “supplying the plurality of input parameters to the second service instance from the chaining instruction file”).

Claim 10: Vaddi discloses the system of claim 1, further comprising instructions to: 
receive a selection of a third automation tool of the plurality of automation tools prior to execution of the second automation tool (par. [0058] “the developer may have provided the endpoints”, par. [0035] “third service”, par. [0095] “chain a plurality of service instances”, those of ordinary skill in the art would have understood Vaddi to include chaining any number of services); and 
execute the third automation tool using the second automation tool output to generate a third automation tool output (par. [0057] “instances provisioned by the service broker are to be executed”).

Claim 12: Vaddi discloses a computer-implemented method comprising: 
receiving a selection of a first automation tool of a plurality of automation tools (par. [0058] “the developer may have provided the endpoints of the first service broker 210”);
receiving a selection of a second automation tool of the plurality of automation tools (par. [0058] “the developer may have provided the endpoints of the … second service broker 212”);
receiving a mapping of a first automation tool output generated by the first automation tool to a second automation tool input (par. [0048] “mapping of the output parameters and the input parameters”), wherein the mapping is based on a receipt of a selected parameter in the second automation tool from a user to receive the first automation tool output as an input to the selected parameter (par. [0079] “input parameters … from the chaining instruction file”, par. [0039] “The chaining instruction 302 may be provided … by the developer”, also see fig. 3, 316 and 317); 
executing the first automation tool to generate a first automation tool output (par. [0077] “the output parameters of the first service instance may be received”); 
storing the first automation tool output at a common data store (par. [0078] “the chaining instruction file may be populated with the plurality of output parameters”); and 
executing, based on the mapping, the second automation tool using the stored first automation tool output as input in the selected parameter in the second automation tool to generate a second automation tool output (par. [0078] “supplying the plurality of input parameters to the second service instance from the chaining instruction file”).

Claim 13: Vaddi discloses the computer-implemented method of claim 12, wherein execution of the second automation tool further comprises: 
retrieving the first automation tool output from the common data store (par. [0078] “supplying the plurality of input parameters to the second service instance from the chaining instruction file”); 
inputting the first automation tool output to the second automation tool (par. [0078] “supplying the plurality of input parameters to the second service instance from the chaining instruction file”); and
executing one or more scripts of the second automation tool with the input first automation tool output (par. [0079] “provision the second service instance”, par. [0057] “instances provisioned by the service broker are to be executed”).

Claim 14: Vaddi discloses the computer-implemented method of claim 12, wherein receiving a mapping of the first automation tool output to a second automation tool input further comprises: 
receiving a mapping of a first automation tool output parameter for the first automation tool output to a second automation tool input parameter of the second automation tool (par. [0048] “mapping of the output parameters and the input parameters”).

Claim 15: Vaddi discloses the computer-implemented method of claim 14, wherein execution of the second automation tool further comprises: 
inputting the first automation tool output for the first automation tool output parameter as input to the mapped second automation tool input parameter (par. [0078] “supplying the plurality of input parameters to the second service instance from the chaining instruction file”).

Claim 18: Vaddi discloses the computer-implemented method of claim 12, wherein execution of the second automation tool using the stored first automation tool output further comprises: 
configuring the first automation tool output to a second automation tool input (par. [0078] “supplying the plurality of input parameters to the second service instance from the chaining instruction file”).

Claim 19: Vaddi discloses a non-transitory, computer readable medium having executable instructions stored therein to perform a method, the method comprising: 
receiving a selection of a first automation tool of a plurality of automation tools (par. [0058] “the developer may have provided the endpoints of the first service broker 210”);
receiving a selection of a second automation tool of the plurality of automation tools (par. [0058] “the developer may have provided the endpoints of the … second service broker 212”); 
receiving a mapping of a first automation tool output generated by the first automation tool to a second automation tool input (par. [0048] “mapping of the output parameters and the input parameters”), wherein the mapping is based on a receipt of a selected parameter in the second automation tool from a user to receive the first automation tool output as an input to the selected parameter (par. [0079] “input parameters … from the chaining instruction file”, par. [0039] “The chaining instruction 302 may be provided … by the developer”, also see fig. 3, 316 and 317); 
executing the first automation tool to generate a first automation tool output (par. [0077] “the output parameters of the first service instance may be received”); 
storing the first automation tool output at a common data store (par. [0078] “the chaining instruction file may be populated with the plurality of output parameters”); and 
executing, based on the mapping, the second automation tool using the stored first automation tool output as the selected parameter in the second automation tool to generate a second automation tool output (par. [0078] “supplying the plurality of input parameters to the second service instance from the chaining instruction file”).

Claim 21: Vaddi discloses the system of claim 1, wherein the first automation tool output is configured for receipt by the second automation tool prior to receipt as input in the selected parameter in the second automation tool (e.g. par. [0035] “a configuration file that inks the two service instances … having values of input parameters for the second service instance 208”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0301759 to Vaddi et al. (Vaddi) in view of US 2012/0159425 to Shukla et al. (Shukla).

Claim 7: Vaddi discloses claim 1, but do not explicitly disclose wherein each of the plurality of automation tools is a software application.

Shukla teaches automation tools that are software applications (par. [0012] “composite application components … to form the composite application”).

It would have been obvious at the time of filing to provide automation tools which are software applications (Shukla par. [0012] “application components … composite application”). Those of ordinary skill in the art would have been motivated to do so as known alternative means of providing functionality which would have produced only the expected results (see e.g. Shukla par. [0021] “application or service to be run”).

Claims 8, 17 and 20: Vaddi and Stone teach claims 1, 12 and 19, but do not disclose wherein each of the plurality of automation tools is stored on a cloud platform.

Shukla teaches a plurality of automation tools stored on a cloud platform (par. [0021] “a software application … to be run on … a distributed computer system … the distributed computing system 125 may comprise what is commonly referred to in the art as the cloud”).

It would have been obvious at the time of filing to store the automation tools on a cloud platform. Those of ordinary skill in the art would have been motivated to do so to “abstract component developers form various specifics of the hosting environment” (Shukla par. [0027]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0301759 to Vaddi et al. (Vaddi) in view of US 11,321,422 to Stone et al. (Stone) in view of US 2017/0003944 to Mital et al. (Mital).

Claim 11: Vaddi and Stone teach the system of claim 1, but do not explicitly disclose a user interface adapted to receive the selection of the first automation tool and the selection of the second automation tool.

Mital teaches a user interface adapted to receive a selection of a first and second automation tool (par. [0104] “a user interface that allows explicit selection of a desired application chain class”)

It would have been obvious at the time of filing to provide a user interface to receive the selection of the first and second automation tools. Those of ordinary skill in the art would have been motivated to do so to simplify the interaction (e.g. as opposed to writing json code see e.g. Vaddi par. [0056]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0060790 to Subramanian et al. and US 2004/0006653 to Kamen et al. disclose formatting and or type conversions of data (see e.g. par. [0104] and [0054] respectively).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199